Citation Nr: 9901489	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-37 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1987.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Roanoke, Virginia RO.  This case was before the Board in 
September 1997 when it was remanded for additional 
development.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she currently has a cervical spine 
disability with upper extremity neuropathy and associated 
headaches which is attributable to active military service.  
Specifically, she maintains that she injured her neck in a 
fall in 1984, re-injured her neck in 1986, and has had neck 
pain thereafter.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports a 
grant of service connection for a cervical spine disability.


FINDINGS OF FACT

1.  The veteran sustained an injury to her cervical spine 
during active military service.  

2.  Residuals of the cervical spine injury have been 
identified after service.


CONCLUSION OF LAW

The veteran currently has residuals of a cervical spine 
injury which was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active duty from February 1983 to June 1987.  
Her March 1982 pre-enlistment examination was negative for 
any complaints or findings of a cervical spine disability.  
Clinical evaluation of the neck and spine were normal.  
The veteran was found to be physically qualified for 
enlistment.

Service medical records note that the veteran was seen in 
November 1984 after falling on the stairs and injuring her 
back.  She complained of pain and spasms; she denied numbness 
and tingling.  X-rays of the cervical spine were negative for 
fracture.  Upon examination, range of motion of the neck was 
limited and painful.  The back of the neck was tender to 
light touch.  Assessment included muscular strain of the mid-
neck and lower back.  In December 1984, the veteran was seen 
for a follow-up examination with complaints of cervical spine 
pain.  Upon examination, muscle spasms were no longer noted.  
Range of motion of the neck was full but some pain was noted.  
Assessment was resolving cervical spine pain.  In February 
1986, the veteran was seen with complaints of headaches and 
pain in the neck and right upper extremity.  Examination 
revealed a tender right trapezius muscle.  In October 1986 
the veteran was seen with complaints of headaches and spasms 
in her right trapezius muscle.  Assessment included postural 
strain and chronic right trapezius spasms.  The veteran 
underwent physical therapy and her symptoms were noted to 
improve after three weeks.  Range of motion of the cervical 
spine was within normal limits, with pain occasionally noted.  

The veteran's April 1987 separation examination was negative 
for complaints or findings of a cervical spine disability.  
Clinical evaluation of the neck and spine was normal.  
The veteran was found to be physically qualified for 
separation. 

The post-service medical evidence shows that the veteran 
underwent a United States Navy Reserves examination in 
October 1987.  The examination was negative for complaints or 
findings related to the cervical spine.  Clinical evaluation 
of the neck and spine was normal.

The veteran testified during an October 1996 RO hearing that 
she fell down a flight of stairs during service, hitting her 
head, neck and back.  She stated that her neck injury was 
aggravated when she hurt her trapezius muscle two years 
later.  The veteran further testified that she was seen by 
private physicians following service for problems with her 
back and neck.  At the time of the October 1996 personal 
hearing, neither the veteran nor her husband could remember 
any of the names of these doctors.  In addition, the veteran 
noted that she has been seen at the Salem VA Medical Center 
(VAMC) for a cervical spine disability [p]robably for about 
two years.

The evidence of record indicates that VA outpatient treatment 
records dated from 1995 to 1997 were obtained by the RO 
pursuant to the Boards instructions in the 1997 remand.  
These treatment records note that the veteran was seen on 
numerous occasions for various complaints, including cervical 
strain.  A March 1995 treatment record notes the veteran's 
complaints of pain in the back of the neck and between the 
shoulder blades.  She indicated a history of pulled muscles 
in the shoulders and denied any recent injury.  Diagnoses 
included probable cervical strain with muscle spasms and a 
history of cervical disc disease.  A May 1996 treatment 
report notes the veteran's complaints of increased cervical 
spine pain and numbness in the upper extremities.  The 
veteran indicated that her neck pain began during service.  
Upon examination, the neck was tender to palpation.  Pain and 
some limitation of motion were noted.

The veteran was afforded a VA examination in February 1998.  
The examination report notes that the examiner reviewed the 
claims file prior to examining the veteran.  The examination 
report also notes the veteran's complaints of constant pain 
in her neck, and indicated the C3-C5 level as the site of the 
most pain.  She indicated that she uses a traction unit at 
home about three or four times per week.  The veteran also 
complained of headaches in the occipital region extending 
from the upper neck and pain in her right upper extremity 
when her neck pain is at its worst.  Upon examination, 
tenderness was noted posteriorly in the cervical spine.  The 
neck muscles were normal; no spasms were noted.  Active range 
of motion of the neck was: forward flexion from 0 to 44 
degrees, with pain starting at 35 degrees; extension from 0 
to 34 degrees, with pain starting at 33 degrees; bilateral 
lateral flexion from 0 to 26 degrees, with pain starting at 
22 degrees; and bilateral lateral rotation from 0 to 35 
degrees, with pain starting at 32 degrees.  Strength and 
reflexes in both upper extremities were normal.  Diagnoses 
included status post injury to the neck, chronic strain with 
x-ray findings of partial fusion, comprising C5-C6, and 
headaches directly related to the neck pain.  The examiner 
stated:

this examiner has thoroughly reviewed the 
claims folder prior to the examination, 
during the examination, and after the 
examination; and it is my professional 
opinion that it is likely from the 
history and the physical examination that 
[the veteran's] current cervical spinal 
disorder is attributable to her active 
military service.

The supporting rationale for all the 
opinions expressed included a thoroughly 
[sic] review of the c-file and the 
military records showing that [the 
veteran] actually did injure her neck 
requiring treatment.  Since that time, 
she has continued to have problems with 
her neck; and this is the rationale for 
the decision.



Analysis

The veteran contends that her cervical spine disability began 
during active military service.  The veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that she has presented a claim that is plausible.  
We are also satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a). 

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

The available medical evidence shows a negative pre-
enlistment examination, treatment for neck pain during 
service, and cervical spine symptomatology after service, 
with a diagnosis of status post injury to the neck, chronic 
strain with x-ray findings of partial fusion comprising C5-
C6, with associated headaches, established in February 1998 
by a VA examiner.  In addition, the VA examiner stated that 
it was likely that the cervical spine disorder was related to 
the veteran's active military service.

The veteran has presented sworn testimony about the cervical 
spine problems she experienced after service which testimony 
is accepted as credible for the purpose of establishing 
continuing symptoms in the absence of any evidence tending to 
rebut said testimony.  Specifically there is no indication of 
a postservice injury and the medical records reflect that the 
appellant has been consistent in dating the onset of symptoms 
back to service.  Accordingly, the Board finds that the 
evidence is in at least a state of equipoise as to whether 
the injury sustained in service has resulted in chronic 
residual disability after service.  Giving the veteran the 
benefit of the doubt, service connection for a cervical spine 
disability is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for residuals of a cervical 
spine injury, classified as chronic cervical strain with 
related headaches, is granted.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
